WARNER, J.,
concurring.
This was a suit on a promissory note .made by the defendants on the 4th of November, 1866, for $175 00, due the 1st of August, after date. It appears from the evidence in the record, that in the year 1862, Captain Collins and others, purchased a horse of the plaintiff for the defendant’s son to ride as a member of a cavalry company in the late war,--and gave their note for the horse, that the plaintiff knew for what purpose the horse was purchased, that the defendant’s son died, and after his death, the horse was turned over to the defendant, who sold him for more than the plaintiff got for him. After the war, the plaintiff sued Collins and the other makers of the note given for the horse, and obtained judgment thereon in 1866. The note now sued on, was given by the defendant in payment of that judgment to the plaintiff, and the question is, whether that judgment constituted a legal and valid consideration for the note, or in other words, whether the defendant can be allowed to go behind that judgment, and show that the consideration on which ; it was founded was illegal, as a defense to the note given to the plaintiff therefor. Judgments are the sentence of the law, *pronounced by the Court/ upon the matter contained in the record. Final judgments are such as at once put an end to the action, by declaring that the plaintiff has either entitled himself, or has not, to recover the remedy he sues for: 3 Bl. Com., 305, 307. The 3519th section of the Code declares, that the judgment of a Court of competent jurisdiction, is conclusive between parties and privies, as to the facts which it decides, until reversed or set aside. The judgment of a Court of .competent jurisdiction cannot be collaterally attacked in any other Court, for irregularity, but shall be taken and held as a valid judgment, until it is reversed or set aside, and such judgment cannot be set aside, either in a Court of law or .equity, unless it be for fraud, accident or mistake, or the acts of the adverse party, unmixed with the negligence, or fault of the party complaining, Code: 3535, 3537. The defendants in that judgment do *278■not complain of it, and if they did, it would be conclusive xrpon them as to any defense which they had the opportunity to make prior to the rendition of the judgment against them. The 17th section of the 5th article of the Constitution of 1868 relates to contracts made in aid of the rebellion, which have not been reduced to judgment, and points out the mode of defense to suits on such contracts, but has no application to judgments. It is true that the Code declares, that a contract of record is one which has been declared and adjudicated by a Court having jurisdiction, or which is entered of record, in obedience to, or in carrying out the judgment of a Court, section 2674, but it is, nevertheless, a judgment of the Court, with all the elements, qualities ,and attributes of a judgment, and as such is not embraced or contemplated as one of that class of contracts specified in the 17th section of the 5th article of the Constitution of 1868. This is the more apparent from the fact that the 5th section of the 11th article of that same Constitution declares, that “all rights, privileges and immunities which may have vested in, or accrued to any person, under any decree, judgment, or order of any Court, sitting in this State under the laws then of force and operation therein, and recognized by the people as a Court of competent * jurisdiction, since the 19th of January, 1861, shall-be held inviolate by all the Courts of this State, unless attacked for fraud, or unless otherwise declared invalid by or according to this Constitution.” The 6th section -of the 11th article of that same Constitution provides for the setting aside and vacating said judgment for fraud, illegality or error of law, in obtaining the same, provided, the motion or application, be made for that purpose, in twelve months from the adoption of the Constitution. The judgment of the plaintiff against the defendants therein, for which the defendant gave his mote, was a valid, subsisting judgment, and constituted a legal and valid consideration for the note, and the defendant cannot go behind that judgment and show that it was founded on an 'illegal consideration as a defense to the note given by him to the plaintiff in payment of that judgment, the more especially as it appears from the evidence in the record, that he received the borse for which the original note was given, and sold him for more than the plaintiff got for him. In my judgment, the Court below erred in overruling the motion for a new trial in this case.